Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Drawing
Drawing objection included in Office Action mailed on 10/06/2021 has been withdrawn per applicant’s amendment filed 01/03/2022.
35 USC § 112
35 USC § 112 rejections regarding Claims 1-15 included in Office Action mailed on 10/06/2021 has been withdrawn per applicant’s amendment to the claims filed 01/03/2022.

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Yasuaki (WO2017199613) in view of Dahmen (US 20140235947A1) citation used herein refers to attached machine English translation of WO2017199613, further in view of Duckett (20190000308 A1)
Regarding claim 1, Yasuaki teaches a reversal system for an endoscope, the reversal system comprising:
First and second outer achromats (CL1, CL4 Fig. 1) each comprising at least two lenses (pg.2 first and fourth cemented lens), each have a first outer diameter (Fig.1);
First and second inner achromats (CL2 CL3 Fig.1) arranged between the first and second outer achromats (Fig.1), wherein each of the first and second inner achromats comprises at least two lenses (pg.2 Fig.1). However, Yasuaki does not teach a holding sleeve accommodating the first and second achromats.
Dahmen in the art of optical endoscope, teaches a suitable way of incorporating optical lens into endoscope, which the optical lenses, or a portion of the optical lenses are accommodated by a weldable sleeve. [0009-0010], Fig.1, 2.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Yasuaki to include a weldable sleeve to at least partially encloses the lenses (first and second inner achromats of Yasuaki) taught by Dahmen, such that the sleeve having an interior for accommodating each of the first and second inner achromats, to fix the rod lenses at a desired position inside an optic tube to avoid deterioration of the image quality.[0011]
Yasuaki in view Dahem teaches limitation stated above, however, does not explicitly teaches the first outer diameter (of first and second outer achromats) is equal to the second outer diameter (of holding sleeve).
At the time the invention was made, it would have been obvious matter of design choice to a person of ordinary skill in the art to modify the diameter of rod lenses of the lens element to have different diameters so that the diameter of at least one of the first and second inner achromats is smaller than the diameter of at least one of the first and second outer achromats, because Applicant has not disclosed that the diameter of at least one of the first and second inner achromats is smaller than the diameter of at least one of the first and second outer achromats provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either these achromatic rod lenses having same diameter or a desired diameters (diameter of first and second inner achromats which Dahmen’s sleeve accommodates, smaller than diameter of first and second outer achromats) so that the outer diameter of the first and second achromats is equal to the outer diameter of the sleeve (which affected by the diameter of inner achromats), because the discloses rod lenses arrangement perform the same function of optical imaging.
Therefore, it would have been an obvious matter of design choice to modify Yasuaki and Dahmen to obtain different diameters specifies in claim 1, and as evidences by Duckett Fig.4 (group of imaging lenses having different diameters).
Regarding claim 5, Yasuaki in view Dahem teaches limitation stated above, further teaches wherein the at least two lenses of the first and second inner achromats (CL2 CL3 Fig.1) are glued in the holding sleeve (Dahmen [0013]).

Regarding claims 7-8, Yasuaki in view Dahem and Duckett teaches limitation stated above, Yasuaki further teaches wherein at least one of the first and second outer achromats comprises a concave lens having a thickness Fig.1, however, does not explicitly disclose, the thickness of the concave lens is at least 1.5 times greater than the outer diameter of the first and second outer achromats nor, the thickness of the concave lens is at least 2 times greater than the outer diameter of the first and second outer achromats.
At the time the invention was made, it would have been obvious matter of design choice to a person of ordinary skill in the art to modify the diameter of rod lenses of the lens element to have different diameters, or thickness of the concave lens, so that the thickness of the concave lens is at least 1.5 times greater than the outer diameter of the first and second outer achromats or, the thickness of the concave lens is at least 2 times greater than the outer diameter of the first and second outer achromats, because Applicant has not disclosed that, thickness of the concave lens is at least 1.5 times greater than the outer diameter of the first and second outer achromats or, the thickness of the concave lens is at least 2 times greater than the outer diameter of the first and second outer achromats, provides an advantage, is used for a particular purpose, or solves a stated problem. 
One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the thickness or the concave lens is 1.5 times or 2 times greater than the outer diameter of the outer achromats or not, because regardless the thickness of the diameter, these lenses both perform the same function of optical imaging.
Therefore, it would have been an obvious matter of design choice to modify Yasuaki in view Dahem and Duckett to obtain the invention as specified in claims 7-8.

Regarding claim 13, Yasuaki in view Dahem and Duckett teaches limitation stated above, Yasuaki in view of Dahmen further teathes first and second inner achromats, first and second outer achromats and sleeve comprises a reversal assembly (a relay system 2, with Dahmen’s sleebe Fig.10 for example), wherein an even number of the reversal assemblies are provided (relay system 2 and 3 Fig.10).
Regarding claim 14, Yasuaki in view Dahem and Duckett teaches limitation stated above, Yasuaki further teaches a tube for accommodating the first and second ourter achromats, the first and second inner achromats and the sleeve (pg.8).
Regarding claim 15, , Yasuaki in view Dahem and Duckett teaches limitation stated above, Yasuaki further teaches an endoscope comprising at least one reversal system (pg.8) according claim 1 (see interpretation of claim 1 above).



Claims 6, 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuaki, Dahmen, Duckett, further in view of Takama (US Patent Application Publication No.20160170167A1).
Regarding claim 6, Yasuaki, Dahmen, Duckett teaches limitation stated above, however, does not explicitly disclose a structure of the sleeve use a stop barrier positioned in the interior of the holding sleeve to separating lenses apart.
Takama in the art of optical imaging, teaches a suitable way to separate and position multiple lenses by using a spacer (Fig.2 spacers 6a,b,c separating multiple lenses 30 a, b, 40a, b [0022-24]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Yasuaki, Dahmen, Duckett to include structure such as spacers as a stop barrier positioned between lenses, such as that taught by Takama, to separate the first and second inner achromats relative to each other, to yield a predictable result of separating/positioning lenses in an optical system.
Regarding claims 9-11, Yasuaki, Dahmen, Duckett teaches limitation stated above, the first and second inner achromats, outer achromats aligning shown by Yasuaki Fig.1, by modifying the diameter of inner achromats with Dahmenl’s sleeve, each end of Dahmet’s sleeve faces a respective one of the first and second outer achromats. However, Dahmen does not explicitly disclose a structure of the end sleeve face comprises a flat bearing surface for abutment with one of the at least two lens of the first and second outer achromats facing the bearing surface, nor mating flat bearing shoulder, nor the flat bearing shoulder is peripherally formed.
Takama in the art of optical imaging, teaches a suitable way to separate and position multiple lenses by using a spacer (Fig.2 spacers 6a,b,c separating multiple lenses 30 a, b, 40a, b [0022-24]) which the end face of the spacer is a flat bearing surface for abutment with lenses.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Yasuaki, Dahmen, Duckett to include structure of the end sleeve being a flat bearing surface, such as that taught by Takama, to yield a predictable result of separating/positioning lenses in an optical system. By incorporating Takama ‘s flat bearing surface (by the stop barrier 6a, b, c) for abutment with one of the lenses (Fig.2), which at least one of the lenses faces the flat bearing surface, which the flat bearing surface comprises a mating flat bearing shoulder (Fig.2) that is peripherally formed.

	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuaki, Dahmen, Duckett, further in view of Hatzilias (US Patent Application Publication No.2015/0099983 A1).
Regarding claim 12, Yasuaki, Dahmen, Duckett teaches limitation stated above, however, and the sleeve is adhesively bonded or cemented to the rod lens [0013], however, does not disclose the particular of how Dahmen’s sleeve is attaching the first and second outer achromat. 
Hatzilias in the art of optical imaging, teaches attaching lens to their support sleeve can be done using different adhesive materials such as glue [0049]. 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Yasuaki, Dahmen, Duckett to attach the lenses (such as first and second outer achromats) to sleeve (side) by using adhesive material such as glue, such as that taught by Hatzilias, as a suitable way of attaching lenses to its supporting sleeve to yield a predictable result of stabilizing lenses while using the apparatus.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795